DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.
Claims 13-17 are withdrawn from consideration in the current application.
Claims 1-3 and 13 are amended in the current application.

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 11, 2021.
Applicant's election with traverse of Group I (claims 1-12 and 18-20) in the reply filed on March 11, 2021 is acknowledged.  The traversal is on the ground(s) that Takeuchi does not mention parts by weight of methacrylate is less than parts by weight of a fiber, and Takeuchi also does not mention a proportion between the methacrylate and fiber components.  Therefore, Takeuchi fails to teach the newly amended features of claims 1 and 13.
This is not found persuasive for the following reasons.  In view of Applicant’s new amendments to claims 1 and 13 (Groups I and II), the common technical feature shared between amended Groups I and II is rendered obvious over In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations) in view of Takeuchi et al. (US 2007/0096056 A1) as set forth in the grounds of rejection established below.
It is also noted that there does not appear to be explicit support or teaching for the newly claimed ratio of 1/6 to 1/2 between the methacrylate and fiber components.  This new ratio implies criticality and correlation between these two components that is not taught, disclosed, or otherwise discussed in the specification as originally filed.  This limitation is considered to be new matter under 35 USC 112(a) as set forth below.
In view of the foregoing, the requirement is still deemed proper, and is therefore made FINAL.

Claim Interpretations
Claims 1-3 and 7-9 recite the relative term “about” (see MPEP 2173.05(b)).  The specification as originally filed remains silent regarding an explicit definition for this term.  For the purposes of examination ranges and values preceded by this term are interpreted as including an acceptable range of deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Claims 1, 2, 6-10, and 7 recite the relative term “long-chain acrylate.”  The specification as originally filed at [0038] defines “long-chain acrylate” as an acrylate with 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the parts by weight of the methacrylate is 1/6 to 1/2 of the parts by weight of the fiber.”  While the claims and specification as originally filed provide support for the content ranges of the methacrylate and the fiber components, the claims do not provide any teachings or discussions pertaining to a ratio specifically between the methacrylate and fiber components.  The specification provides no insights that any degree of criticality or importance was determined regarding such a ratio at the time of filing of this application.  Therefore, the limitation “the parts by weight of the methacrylate is 1/6 to 1/2 of the parts by weight of the fiber” is considered to be new matter.
Claims 2-12 and 18-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since these claims depend from claim 1 above and do not remedy the aforementioned deficiency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 10-12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 10, 11, 12, and 20 are indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  
For the purposes of examination claim 4 is interpreted as reciting “the fiber comprises at least one of a natural fiber, a glass fiber, a carbon fiber, a boron fiber, a metal fiber or a ceramic fiber.”  Alternatively, claim 4 could also properly be amended to recite “the fiber comprises at least one selected from the group consisting of a natural fiber, a glass fiber, a carbon fiber, a boron fiber, a metal fiber and a ceramic fiber.”  Correction is required.
For the purposes of examination claim 5 is interpreted as reciting “the natural fiber comprises at least one of a cotton fiber or a hemp fiber.”  selected from the group consisting of a cotton fiber and a hemp fiber.”  Correction is required.
For the purposes of examination claims 10 and 20 are interpreted as reciting “the long-chain acrylate comprises at least one of octadecyl acrylate, hexadecyl methacrylate, tetradecyl methacrylate, or urethane dimethacrylate.”  Alternatively, claims 10 and 20 could also properly be amended to recite “the long-chain acrylate comprises at least one selected from the group consisting of octadecyl acrylate, hexadecyl methacrylate, tetradecyl methacrylate, and urethane dimethacrylate.”  Correction is required.
For the purposes of examination claim 11 is interpreted as reciting “the emulsifier comprises at least one of fatty alcohol polyoxyethylene ether (N=3), fatty alcohol polyoxyethylene ether (N=9) or fatty alcohol polyoxyethylene ether (N=10).”  Alternatively, claim 11 could also properly be amended to recite “the emulsifier comprises at least one selected from the group consisting of fatty alcohol polyoxyethylene ether (N=3), fatty alcohol polyoxyethylene ether (N=9) and fatty alcohol polyoxyethylene ether (N=10).”  Correction is required.
For the purposes of examination claim 12 is interpreted as reciting “the photoinitiator comprises at least one of α,α-diethoxyacetophenone, α-hydroxyalkylphenone or α-amino alkyl phenone.”  Alternatively, claim 12 could also properly be amended to recite “the photoinitiator comprises at least one selected from the group consisting of α,α -diethoxyacetophenone, α-hydroxyalkylphenone and α-amino alkyl phenone.”  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6-10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations) in view of Takeuchi et al. (US 2007/0096056 A1).
Regarding Claims 1 and 2, In teaches a liquid crystal display frame sealant (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).  In teaches the sealant composition comprises 2-30 parts by weight of an emulsion dispersion of (meth)acrylic-based polymer particles formed from (meth)acrylic monomers having 1-18 carbon atoms such as stearyl (meth)acrylate (i.e. long-chain acrylate emulsion) (In, [0007]-[0030], [0034]-[0049]); 0.01-10 parts by weight of a photoinitiator (In, [0051]-[0059]); another curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]); and preferably 10-60 parts by weight of a filler (In, [0063]-[0064]) all relative to 100 parts by weight of the sealant composition.  In’s long-chain acrylate emulsion content of 2-30 parts by weight completely and closely encompasses the claimed range of 20-30 parts by weight (22-28 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  In’s photoinitiator content of 0.01-10 parts by weight completely and closely encompasses the claimed range of 4-8 parts by weight (5-7 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  In’s filler content of 10-60 parts by weight substantially overlaps with the claimed range of 46-66 parts by weight (and completely encompasses 
In remains silent regarding a content of the curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]); and also remains silent regarding a filler that is a fiber.
Takeuchi, however, teaches a sealant composition for sealing a liquid crystal cell frame (Takeuchi, [0001], [0014]-[0026], [0066], [0141]-[0144]).  Takeuchi teaches the sealant composition comprises a (meth)acrylate-based emulsion in an amount of 2-40 parts by weight relative to 100 parts of sealant composition, where monomers include long-chain-type acrylates such as hexadecyl acrylate (Takeuchi, [0112]-[0119], [0129]); a photo radical initiator (photoinitiator) in an amount of 0.01-5 parts by weight relative to 100 parts of sealant composition (Takeuchi, [0093]-[0096]); a methacrylate monomer/oligomer in an amount of 10-50 parts by weight relative to 100 parts of sealant composition to obtain good display characteristics, obtain good compatibility, and prevent liquid crystal contamination  (Takeuchi, [0076]-[0087]); and a filler such as glass fibers to improve dimensional stability, obtain good stability, and obtain good light-curability (Takeuchi, [0130]-[0133]).
Since In and Takeuchi both disclose similar sealant compositions for liquid crystal frames, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included In’s (meth)acrylic-based curable resin (other than the emulsion dispersion) in an amount of 10-50 parts by weight as disclosed by Takeuchi to yield a sealant composition that achieves good display characteristics, exhibits good compatibility, and prevents liquid crystal contamination as 
Regarding Claim 3, modified In further teaches the long-chain acrylate emulsion content of 2-30 parts by weight completely and closely encompasses the claimed value of 25 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, (In, [0007]-[0030], [0034]-[0049]).  Modified In’s photoinitiator content of 0.01-10 parts by weight completely and closely encompasses the claimed value of 6 parts by weight, and therefore, establishes a prima 
Regarding Claim 4, modified In further teaches the filler fiber is a glass fiber (Takeuchi, [0130]-[0133], MPEP 2143, In, [0063]-[0064]).
Regarding Claim 6, modified In further teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture formed by a long-chain acrylate having 1-18 carbon atoms that includes stearyl (meth)acrylate, an emulsifier surfactant, and ion-exchanged water (deionized water) (In, [0007]-[0030], [0034]-[0049], [0087]-[0097], see MPEP 2143).
Regarding Claims 7, 8, and 9, modified In further teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture formed with 5-50 parts by weight of a long-chain acrylate having 1-18 carbon atoms that includes stearyl (meth)acrylate (In, [0030]); 0.5-10 parts by weight of an emulsifier surfactant (In, [0026]); and a solvent that includes ion-exchanged water (deionized water) relative to 100 total parts of emulsion dispersion (In, [0008]-[0010], [0087]-[0097]).  In teaches the water is added to a pre-emulsion mixture, the pre-emulsion mixture is then drop-wise added into a flask of water with a stirrer, mixed to In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Also, it would have been obvious to one of ordinary skill in the art to form an emulsion composition with emulsifier surfactant content within the instantly claimed range from the range disclosed in the prior art reference to provide sufficient emulsifying effect, prevent formation of bubbles (In, [0026]), and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Moreover, it would have been obvious to one of ordinary skill in the art to form an emulsion composition with water content within the instantly claimed range from the range disclosed in the prior art reference to yield sufficient dispersion, exhibit excellent adhesiveness, achieve low moisture permeability (In, [0008]-[0010]), and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  In view of the foregoing, one of ordinary skill in the art would have known and adjusted the content ratios of the emulsion components to values that render obvious the claimed ranges to yield predictable results with a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I and II). 
Regarding Claims 10 and 20, modified In further teaches the emulsion dispersion of (meth)acrylic-based polymer particles includes (meth)acrylic monomers having 1-18 carbon atoms, where such monomers include as stearyl (meth)acrylate (octadecyl acylate) (In, [0007]-[0030], [0034]-[0049], see MPE 2143, Takeuchi, [0118]).
Regarding Claim 12, modified In further teaches the photoinitiator comprises acetophenone-type initiators that include Irgacure 184 (a hydroxyalkyl phenone), Irgacure 2959 (a hydroxyalkyl phenone), and Irgacure369 (an amino alkyl phenone) (In, [0052]-[0053]).
Regarding Claim 18, modified In further teaches a liquid crystal display transparent substrate (mother substrate) having the frame sealant formed thereon (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).
Regarding Claim 19, modified In further teaches a liquid crystal display device comprising a display element sealed on the transparent substrate (mother substrate) by the frame sealant (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations) in view of Takeuchi et al. (US 2007/0096056 A1) as applied to claims 1 and 4 above, and in further view of Arnold et al. (US ).
Regarding Claim 5, modified In teaches the frame sealant composition as discussed above for claims 1 and 4.  Modified In teaches the filler can include materials that improve adhesiveness, improve stress dispersion effect, improve linear expansion coefficient, and the like; where such fillers include organic and inorganic materials that can include particles and fibers (In, [0063]-[0064], Takeuchi, [0130]-[0133], MPEP 2143).
Modified In remains silent regarding cotton fibers or hemp fibers.
Arnold, however, teaches a photo-curable (meth)acrylate-based adhesive composition for effectively bonding two substrates together to form a structure that can prevent contamination and increase moisture resistance (Arnold, [0016]-[0018], [0033]-[0039]).  Arnold further teaches the composition can comprising filler materials such as glass fibers and cotton linters (cotton fibers) to control viscosity and improve impact resistance (Arnold, [0038]).
Since modified In and Arnold both disclose similar photo-curable (meth)acrylate-based compositions that comprise fillers such as glass fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also utilized Arnold’s cotton linters (cotton fibers) as a filler in modified In’s sealant composition to control viscosity and improve impact resistance as taught by Arnold (Arnold, [0038]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations) in view of Takeuchi et al. (US 2007/0096056 A1) as applied to claims 1 and 6 above, and in further view of Ishikawa et al. (US 6190767 B1).
Regarding Claim 11, modified In teaches the frame sealant composition as discussed above for claims 1 and 6.  Modified In teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture comprising an emulsifier surfactant (In, [0007]-[0030], [0087]-[0097]).
Modified In remains silent regarding an emulsifier surfactant comprising a fatty alcohol polyoxyethylene ether.
Ishikawa, however, teaches an aqueous emulsion composition comprising long-chain (meth)acrylates and a non-ionic emulsion surfactant that includes fatty alcohol polyoxyethylene ethers (Ishikawa, Col 2 Lines 52-67, Col 3 Lines 1-12, Col 6 Lines 50-67, Col 7 Lines 1-22, Col 8 Lines 21-62, Col 11 Lines 57-67, Col 12 Lines 25-41).  It would have also been obvious to one of ordinary skill in the art to have selected fatty alcohol polyoxyethylene ethers having N=3, N=9, or N=10 from Ishikawa’s finite known fatty alcohol polyoxyethylene ethers with predictable results and a reasonable expectation of success to yield an emulsion composition that provides sufficient copolymerizability with the (meth)acrylate monomer components; attains sufficient emulsify-ability; is capable of dispersing polymer particles; and exhibits excellent tackiness, weather resistance, and water resistance as taught by Ishikawa (Ishikawa, Col 8 Lines 21-62, Col 11 Lines 57-67, Col 12 Lines 25-41, MPEP 2143).
Since modified In and Ishikawa both disclose similar aqueous emulsion compositions comprising long-chain (meth)acrylates and emulsifier surfactants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Hyodo et al. (WO 2013/089086 A1) that teaches an emulsion composition comprising (meth)acylate-based components, polyoxyethylene ether emulsifiers, and deionized water; and Bauer et al. (US 4378399) that teaches adding cotton and glass fibers into curable polymeric resin compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782